Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Reports 2007 Third Quarter Financial Results ATLANTA, October 24, 2007 RPC, Inc. (NYSE: RES) today announced its unaudited results for the third quarter ended September 30, 2007.RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States and in selected international markets. For the quarter ended September 30, 2007, revenues increased 5.0 percent to $161,961,000 compared to $154,209,000 in the third quarter last year.Operating profit for the quarter was $24,663,000 compared to $46,625,000 in the prior year.Net income was $14,893,000 or $0.15 diluted earnings per share, compared to $28,770,000 or $0.29 diluted earnings per share last year.Earnings before interest, taxes, depreciation and amortization (EBITDA) were $45,709,000 compared to $58,517,000 in the prior year. 1 RPC’s revenues increased during the quarter compared to the prior year due to stable industry activity levels and our increased capacity of revenue-producing equipment, offset by increased competition which has impacted equipment utilization and pricing. Cost of services rendered and goods sold was $91,431,000, or 56.5 percent of revenues, during the third quarter of 2007, compared to $74,011,000, or 48.0 percent of revenues, in the prior year.The increase in these costs was due to the variable nature of many of these expenses, including compensation, materials and supplies, maintenance and repairs, and fuel, partially offset by decreased equipment rental expense.As a percentage of revenues, cost of services rendered and goods sold also increased because of upward cost pressure for certain materials and supplies and personnel, coupled with lower average utilization of equipment and personnel, and lower pricing for services. Selling, general and administrative expenses increased by 12.1 percent in the third quarter of 2007 to $26,327,000 from $23,480,000 in the prior year.This increase was due primarily to higher compensation and other operational expenses associated with new operational locations.As a percentage of revenues, these costs were 16.3 percent in 2007 compared to 15.2 percent last year.Depreciation and amortization were $20,846,000 during the quarter, compared to $11,572,000 last year, due to the capital expenditures made during recent quarters under RPC’s long-term growth plan. For the nine months ended September 30, 2007, revenues increased 15.5 percent to $504,037,000 compared to $436,298,000 last year. Net income decreased 17.9 percent to $66,753,000, or $0.68 diluted earnings per share compared to net income of $81,284,000, or $0.82 diluted earnings per share last year. “RPC realized a small increase in third quarter revenues compared to the prior year, principally due to the increase in revenue-producing equipment placed in service under our long-term growth plan," stated Richard A. Hubbell, RPC’s President and Chief Executive Officer."The average domestic rig count during the third quarter was 1,789, which is 4.0 percent higher than the same period in 2006.The average price of oil increased 7.9 percent and the average price of natural gas increased by 3.5 percent during the quarter compared to the prior year. Hubbell continued, "We are well into the implementation of our long-term growth plan, and invested almost $64 million in new equipment during the quarter.At this point, we have taken delivery of much of the equipment that we have ordered under this plan.Some equipment is not fully operational because of delays in delivery of supporting ancillary equipment that supports its operation. 1 EBITDA is a financial measure which does not conform to generally accepted accounting principles (GAAP).Additional disclosure regarding this non-GAAP financial measure is disclosed in Appendix A to this press release. Page 2 3rd Quarter 2007 Press Release Our third quarter results reflect continued lower pricing for our services compared to last year.In addition, the utilization of our new equipment is climbing to normalized levels much more slowly than expected, due to increased competition for many of our services from recent new entrants into the oilfield services business, and expansion by existing competitors.Lower pricing and utilization contributed to our decreased operating margins. “We are responding to this market dynamic by increasing our sales and marketing capabilities, continuing to focus on the operational execution of our growth plan, especially in our new locations in Arkansas and Colorado, and managing expenses and pricing to the best of our ability,” concluded Hubbell.“We believe very strongly in the long term fundamentals of our business and our growth plan, and we expect to continue generating attractive returns on our invested capital.” Summary of Segment Operating Performance RPC’s business segments are Technical Services and Support Services. Technical Services includes RPC’s oilfield service lines that utilize people and equipment to perform value-added completion, production and maintenance services directly to a customer’s well.These services are generally directed toward improving the flow of oil and natural gas from producing formations or to address well control issues.The Technical Services segment includes pressure pumping, hydraulic workover services, coiled tubing, nitrogen, downhole tools, surface pressure control equipment, well control, and fishing tool operations. Support Services includes RPC’s oilfield service lines that provide equipment for customer use or services to assist customer operations.The equipment and services offered include rental of drill pipe and related tools, pipe handling, inspection and storage services and oilfield training services. Both Technical Services and Support Services experienced some revenue growth due to the increased drilling rig count and higher capacity of revenue-producing equipment.Technical Services revenues rose 5.4 percent for the quarter compared to the prior year. Support Services revenues rose by 3.3 percent during the quarter compared to the prior year. Three Months Ended September 30 Nine Months Ended September 30 2007 2006 2007 2006 (in thousands) Revenues: Technical services $ 134,819 $ 127,929 $ 417,324 $ 362,262 Support services 27,142 26,280 86,713 74,036 Total revenues $ 161,961 $ 154,209 $ 504,037 $ 436,298 Operating Profit: Technical services $ 20,558 $ 40,131 $ 87,271 $ 113,414 Support services 5,527 8,216 23,564 21,768 Corporate expenses (2,728 ) (3,201 ) (7,974 ) (9,170 ) (Gain) on disposition of assets, net (1,306 ) (1,479 ) (4,492 ) (4,480 ) Total operating profit $ 24,663 $ 46,625 $ 107,353 $ 130,492 Other Income, net 200 320 1,624 700 Interest (expense) / income, net (1,374 ) 13 (2,464 ) 260 Income before income taxes $ 23,489 $ 46,958 $ 106,513 $ 131,452 RPC provides a broad range of specialized oilfield services and equipment primarily to independent and major oilfield companies engaged in the exploration, production and development of oil and gas properties throughout the United States, including the Gulf of Mexico, mid-continent, southwest and Rocky Mountain regions, and in selected international markets.RPC’s investor website can be found at www.rpc.net. Page 3 3rd Quarter 2007 Press Release Certain statements and information included in this press release constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements include statements regarding RPC's belief in the long-term fundamentals of RPC’s business and growth plan, and RPC’s expectation to continue to generate attractive returns on invested capital.These statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of RPC to be materially different from any future results, performance or achievements expressed or implied in such forward-looking statements. Such risks include the possibility of declines in the price of oil and natural gas, which tend to result in a decrease in drilling activity and therefore a decline in the demand for our services, the actions of the OPEC cartel, the ultimate impact of current and potential political unrest and armed conflict in the oil-producing regions of the world, which could impact drilling activity, adverse weather conditions in oil or gas producing regions, including the Gulf of Mexico, competition in the oil and gas industry, and risks of international operations. Additional discussion of factors that could cause the actual results to differ materially from management's projections, forecasts, estimates and expectations is contained in RPC's Form 10-K filed with the Securities and Exchange Commission for the year ended December 31, 2006. For information about RPC, Inc., please contact: Ben M. Palmer Chief Financial Officer 404.321.2140 irdept@rpc.net Jim Landers V.P. Corporate Finance 404.321.2162 jlanders@rpc.net Page 4 3rd Quarter 2007 Press Release RPC INCORPORATED AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) Periods ended September 30, (Unaudited) Third Quarter Nine Months 2007 2006 % BETTER (WORSE) 2007 2006 % BETTER (WORSE) REVENUES $ 161,961 $ 154,209 5.0 % $ 504,037 $ 436,298 15.5 % COSTS AND EXPENSES: Cost of services rendered and goods sold 91,431 74,011 (23.5 ) 267,143 209,457 (27.5 ) Selling, general and administrative expenses 26,327 23,480 (12.1 ) 79,229 66,955 (18.3 ) Depreciation and amortization 20,846 11,572 (80.1 ) 54,804 33,874 (61.8 ) Gain on disposition of assets, net (1,306 ) (1,479 ) (11.7 ) (4,492 ) (4,480 ) 0.3 Operating profit 24,663 46,625 (47.1 ) 107,353 130,492 (17.7 ) Interest expense (1,391 ) (47 ) N/M (2,513 ) (58 ) N/M Interest income 17 60 (71.7 ) 49 318 (84.6 ) Other income, net 200 320 (37.5 ) 1,624 700 132.0 Income before income taxes 23,489 46,958 (50.0 ) 106,513 131,452 (19.0 ) Income tax provision 8,596 18,188 52.7 39,760 50,168 20.7 NET INCOME $ 14,893 $ 28,770 (48.2 )% $ 66,753 $ 81,284 (17.9 )% EARNINGS PER SHARE Basic $ 0.15 $ 0.30 (50.0 )% $ 0.69 $ 0.85 (18.8 )% Diluted $ 0.15 $ 0.29 (48.3 )% $ 0.68 $ 0.82 (17.1 )% AVERAGE SHARES OUTSTANDING Basic 96,426 95,641 96,131 95,543 Diluted 98,261 98,300 98,335 98,573 Page 5 3rd Quarter 2007 Press Release RPC INCORPORATED AND SUBSIDIARIES CONSOLIDATED BALANCESHEETS At September 30, (Unaudited) (In thousands) 2007 2006 ASSETS Cash and cash equivalents $ 9,657 $ 7,015 Accounts receivable, net 160,312 138,613 Inventories 28,180 18,556 Deferred income taxes 4,469 4,575 Income taxes receivable 10,865 - Prepaid expenses and other current assets 3,243 1,900 Total current assets 216,726 170,659 Property, plant and equipment, net 403,667 224,699 Goodwill 24,093 24,093 Other assets 6,050 4,734 Total assets $ 650,536 $ 424,185 LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ 51,818 $ 56,739 Accrued payroll and related expenses 16,647 12,852 Accrued insurance expenses 4,551 3,384 Accrued state, local and other taxes 3,313 3,170 Income taxes payable 1,734 4,142 Other accrued expenses 555 846 Total current liabilities 78,618 81,133 Accrued insurance expenses 8,242 6,557 Notes payable to banks 148,850 6,650 Pension liabilities 5,823 12,315 Other long-term liabilities 2,302 3,351 Deferred income taxes 16,295 7,922 Total liabilities 260,130 117,928 Common stock 9,801 9,711 Capital in excess of par value 15,858 12,831 Retained earnings 369,851 291,589 Accumulated other comprehensive loss (5,104 ) (7,874 ) Total stockholders' equity 390,406 306,257 Total liabilities and stockholders' equity $ 650,536 $ 424,185 Page 6 3rd Quarter 2007 Press Release RPC INCORPORATED AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Nine months ended September 30, (Unaudited) (In thousands) 2007 2006 Operating Activities: Net income $ 66,753 $ 81,284 Depreciation, amortization and other non-cash charges 55,534 29,887 Other net changes in operating activities (22,689 ) (22,621 ) Net cash provided by operating activities 99,598 88,550 Investing Activities: Capital expenditures (197,550 ) (97,321 ) Other investing activities 6,295 5,962 Net cash used for investing activities (191,255 ) (91,359 ) Financing Activities: Payment of dividends (14,608 ) (9,602 ) Borrowings from notes payable to banks 390,350 24,521 Repayments on notes payable to banks (277,100 ) (17,871 ) Cash paid for common stock purchased and retired (1,730 ) (2,019 ) Other financing activities 1,673 1,986 Net cash provided by (used for) financing activities 98,585 (2,985 ) Net increase (decrease) in cash and cash equivalents 6,928 (5,794 ) Cash and cash equivalents at beginning of period 2,729 12,809 Cash and cash equivalents at end of period $ 9,657 $ 7,015 Page 7 3rd Quarter 2007 Press Release Appendix A RPC has used the non-GAAP financial measure of earnings before interest, taxes, depreciation and amortization (EBITDA) in today's earnings release, and anticipates using EBITDA in today's earnings conference call.EBITDA should not be considered in isolation or as a substitute for operating income, net income or other performance measures prepared in accordance with GAAP.RPC uses EBITDA as a measure of operating performance because it allows us to compare performance consistently over various periods without regard to changes in our capital structure.We are also required to use EBITDA to report compliance with financial covenants under our revolving credit facility.A non-GAAP financial measure is a numerical measure of financial performance, financial position, or cash flows that either 1) excludes amounts, or is subject to adjustments that have the effect of excluding amounts, that are included in the most directly comparable measure calculated and presented in accordance with GAAP in the statement of operations, balance sheet or statement of cash flows, or 2) includes amounts, or is subject to adjustments that have the effect of including amounts, that are excluded from the most directly comparable measure so calculated and presented.Set forth below is a reconciliation of EBITDA with Net Income, the most comparable GAAP measure.This reconciliation also appears on RPC's investor website, which can be found on the Internet at www.rpc.net. Periods ended September 30, (Unaudited) Third Quarter Nine Months 2007 2006 2007 2006 Reconciliation of Net Income to EBITDA Net Income $ 14,893 $ 28,770 $ 66,753 $ 81,284 Add: Income tax provision 8,596 18,188 39,760 50,168 Interest expense 1,391 47 2,513 58 Depreciation and amortization 20,846 11,572 54,804 33,874 Less: Interest income 17 60 49 318 EBITDA $ 45,709 $ 58,517 $ 163,781 $ 165,066 EBITDA PER SHARE Basic $ 0.47 $ 0.61 (23.0)% $ 1.70 $ 1.73 (1.7)% Diluted $ 0.47 $ 0.60 (21.7)% $ 1.67 $ 1.67 N/M%
